Citation Nr: 1521458	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  10-10 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from September 1959 to December 1962 and from January 1964 to January 1966.  He died in January 2008 and the appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2014, the appellant testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in January 2008.  The death certificate lists the immediate cause of death as intracerebral hemorrhage, due to or as a consequence of brain neoplasm.  The appellant claims that an in-service head injury caused or contributed to the Veteran's death.  See 38 C.F.R. § 3.312 (entitlement to service connection for cause of death warranted when a disability related to service caused or contributed substantially or  materially to the Veteran's death).

The service treatment records do not contain any reference to an in-service head injury, and the Veteran's final separation examination in October 1966 reflects that the head was normal.  However, during his lifetime, the Veteran indicated that he suffered a head injury in service and the appellant and the Veteran's niece both indicated in lay statements that the Veteran had told them he was in a motor vehicle accident during service from which he suffered a serious head injury resulting in pain and headaches.  The Board finds the lay statements competent and credible.  In addition, Dr. Kendrick, in a December 2007 letter that the Veteran had a lipoma over his left parietal scalp, "which may be related to old injury."

The Federal Circuit has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  Given that there is evidence of a possible relationship between the Veteran's death from intracerebral hemorrhage and brain neoplasm and an in-service head injury, but Dr. Kendrick's opinion was not stated definitively and did not identify the date of onset as being during service, a medical opinion is necessary to substantiate the claim.  Moreover, it cannot be said that there is no reasonable possibility that such assistance would aid in substantiating the claim; rather, as the Board has found, there is competent evidence of in-service head injury, a medical opinion indicating that it is at least as likely as not that the intracerebral hemorrhage or brain neoplasm were related to the in-service head injury would aid in substantiating the claim for service connection for the cause of the Veteran's death.  A remand is therefore warranted to obtain an opinion from an appropriate specialist on this question.

In addition, the Veteran's niece indicated that the Veteran served in the Alabama National Guard after service and was admitted to the Montgomery VA Medical Center (VAMC) around 1975 to have the "knot" caused by the in-service head injury removed from his head.  Although there are treatment records from the Montgomery VAMC in the claims file, they are more recent than those indicated by the Veteran's niece.  The AOJ should therefore attempt to verify whether the Veteran served in the Alabama National Guard and, if so, obtain any records from this service.  The AOJ should also obtain any treatment records from the Montgomery VAMC from the 1970s as well as any other outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should first attempt to verify that the Veteran served in the Alabama National Guard.  If it is determined that the Veteran had such service, the AOJ should request any records relating to the Veteran from the Alabama National Guard.  If any records cannot be obtained, the AOJ should take action in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain any outstanding VA treatment records including those from the Montgomery, Alabama VAMC from the 1970s.  If any records cannot be obtained, take action in accordance with 38 C.F.R. § 3.159(e).

3.  Request an opinion from an appropriate specialist VA physician as to the etiology of the Veteran's death.

The claims file must be sent to the physician for review.

The physician should indicate whether it is as least as likely as not (50 percent probability or more) that an in-service injury either caused or contributed substantially or materially to the Veteran's death.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran was and the appellant and any other lay witnesses are competent to report symptoms, treatment, and injuries, and that these reports must be taken into account in formulating the requested opinion.

4.  After the above development has been completed, readjudicate the claim for entitlement to service connection for the cause of the Veteran's death.  If any benefit sought on appeal remains denied, furnish the appellant and her representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. Krembs
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

